DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-24 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 04/21/2020 and 04/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-16 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is not clear. The term “a long-range connector” is vague and unclear. Claim 1 specifies that the long-range connector is configured to connect a first qubit of the plurality of qubits to a second qubit of the plurality of qubits, wherein the first and second qubits are 
Claim 1 recites the term “connect” in line 7, which is vague and unclear. It would appear that what is meant is that the qubits are coupled.
Claims 2-16 are rejected based on their dependency of claim 1.

		Claim 2 is not clear. The claim attempts to define “the long-range connector reduces a number of swap gates” in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result.

Claim 22 is not clear. The term “a long-range connector” is vague and unclear. Claim 22 specifies that the long-range connector is configured to connect a first qubit of the plurality of qubits to a second qubit of the plurality of qubits, wherein the first and second qubits are separated by at least a third qubit in the pattern. However, it is not clear how to determine when the first and second qubits are separated by at least a third qubit in the pattern.
Claim 22 recites the term “connect” in line 4, which is vague and unclear. It would appear that what is meant is that the qubits are coupled.
Claims 23 and 24 are rejected based on their dependency of claim 22.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1-4, 15, 16, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (US Pub. No. 2009/0321720 A1 hereinafter “Rose” – IDS Submission).
Referring to claim 1, Rose discloses a quantum processor (Rose – par. [0021] disclosing a method of providing a quantum processor.), comprising: 
a qubit chip, the qubit chip (Rose – Fig. 3 & par. [0021, 0056] disclosing a first set of qubits provided on a substrate.) comprising: 
a substrate (Rose – Fig. 3 & par. [0021, 0056] disclosing a first set of qubits provided on a substrate.); and 
a plurality of qubits formed on a first surface of the substrate (Rose – Fig. 3 & par. [0021, 0056] disclosing a first set of qubits provided on a substrate.), the plurality of qubits arranged in a pattern, wherein nearest-neighbor qubits in the pattern are connected (Rose – Fig. 2B & par. [0050] disclosing each qubit 201b, 211b in processor 200b is coupled to its nearest neighbors.); and 
a long-range connector configured to connect a first qubit of the plurality of qubits to a second qubit of the plurality of qubits, wherein the first and second qubits are separated by at least a third qubit in the pattern (Rose – Fig. 2B & par. [0050] disclosing four non-adjacent internal qubits (shown as black circles in the Figure) are coupled to one another to realize a small-world network effect.).

Referring to claim 2, Rose discloses the quantum processor according to claim 1, wherein the long-range connector reduces a number of swap gates required for performing two -qubit operations on non-nearest-neighbor qubits (Rose – Abstract disclosing a heterogeneous qubit-coupling architecture to reduce the average number of intermediate coupling steps that separate any two qubits in the quantum processor.).
		
	Referring to claim 3, Rose discloses the quantum processor according to claim 1, wherein the long-range connector is disposed on the first surface of the substrate of the qubit chip (Rose – Fig. 2C shows a qubit (black circle) having a long-range connection disposed on a first cluster of the substrate of the quantum processor 200c.).

	Referring to claim 4, Rose discloses the quantum processor according to claim 1, wherein the long-range connector is disposed on a second surface of the substrate of the qubit chip, the second surface opposing the first surface (Rose – Fig. 2C shows a qubit (black circle) having a long-range connection disposed on a second cluster of the substrate of the quantum processor 200c. The second cluster opposes the first cluster.).

Referring to claim 15, Rose discloses the quantum processor according to claim 1, wherein the first qubit and the second qubit are located on a perimeter of the pattern (Rose – Fig. 2B & par. [0050] disclosing a set of twenty perimeter qubits in the pattern.).

Referring to claim 16, Rose discloses the quantum processor according to claim 1, wherein the first qubit and the second qubit are separated by at least three qubits in the pattern (Rose – Fig. 2B shows at least a three qubit separation.).

Referring to claim 22, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 23, note the rejection of claims 2 and 3 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

8.	Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliver et al. (US Pub. No. 2018/0013052 A1 hereinafter “Oliver” – IDS Submission).
Referring to claim 17, Oliver discloses an interposer chip (Oliver – see Fig. 13 & par. [0231], interposer 240), comprising: 
a substrate (Oliver – see Fig. 13 & par. [0231], TSV substrate 240);  
a first coupling portion formed on the substrate (Oliver – see Fig. 13, coupler 270), the first coupling portion (Oliver – see Fig. 13, coupler 270) positioned to align with a first qubit on a qubit chip (Oliver – see Fig. 13 & par. [0232 – 0234], qubit 268a); 
a second coupling portion formed on the substrate (Oliver – see Fig. 13, coupler 270), the second coupling portion (Oliver – see Fig. 13, coupler 270) positioned to align with a second qubit on the qubit chip (Oliver – see Fig. 13 & par. [0232 – 0234], qubit 268b); and 
a bus formed on the substrate, the bus connecting the first coupling portion to the second coupling portion (Oliver – see Fig. 13, coupler 270), 
wherein the interposer chip is configured to be bonded to the qubit chip such that the first coupling portion couples to the first qubit and the second coupling portion couples to the second qubit (Oliver – see Fig. 11 & par. [0221 - 0222] disclosing a first qubit IC 226 coupled to an MCM 212 though an interposer layer 224 which is here provided from a pair of TSV substrates 224a, 224b (i.e. a substrate which includes one or more TSVs). A plurality of superconducting or nearly superconducting interconnects 225a, 225b (which may be the same as or similar to interconnects 216 described above in conjunction with FIG. 10) provide signal paths between the first qubit IC 226 and the TSV substrates 224a, 224b. In the illustrative embodiment of FIG. 11, the first qubit 226 has a pair of superconducting or nearly superconducting interconnects 225a, 225b coupled to the MCM though a pair of TSV substrates.). 

Referring to claim 18, Oliver discloses the interposer chip according to claim 17, wherein the first and second coupling portions are first and second coupling pads, and wherein the interposer chip is configured to be bonded to the qubit chip such that the first coupling pad capacitively couples to the first qubit and the second coupling pad capacitively couples to the second qubit (Oliver – see Fig. 11 & par. [0221 - 0222] disclosing a first qubit IC 226 coupled to an MCM 212 though an interposer layer 224 which is here provided from a pair of TSV substrates 224a, 224b (i.e. a substrate which includes one or more TSVs). A plurality of superconducting or nearly superconducting interconnects 225a, 225b (which may be the same as or similar to interconnects 216 described above in conjunction with FIG. 10) provide signal paths between the first qubit IC 226 and the TSV substrates 224a, 224b. In the illustrative embodiment of FIG. 11, the first qubit 226 has a pair of superconducting or nearly superconducting interconnects 225a, 225b coupled to the MCM though a pair of TSV substrates. Fig. 13 & Par. [0238] describes using interposers for coupling qubits either capacitively or inductively.). 

Referring to claim 19, Oliver discloses the interposer chip according to claim 17, wherein the first and second coupling portions are first and second coupling coils, and wherein the interposer chip is configured to be bonded to the qubit chip such that the first coupling coil inductively couples to the first qubit and the second coupling coil inductively couples to the second qubit (Oliver – see Fig. 11 & par. [0221 - 0222] disclosing a first qubit IC 226 coupled to an MCM 212 though an interposer layer 224 which is here provided from a pair of TSV substrates 224a, 224b (i.e. a substrate which includes one or more TSVs). A plurality of superconducting or nearly superconducting interconnects 225a, 225b (which may be the same as or similar to interconnects 216 described above in conjunction with FIG. 10) provide signal paths between the first qubit IC 226 and the TSV substrates 224a, 224b. In the illustrative embodiment of FIG. 11, the first qubit 226 has a pair of superconducting or nearly superconducting interconnects 225a, 225b coupled to the MCM though a pair of TSV substrates. Fig. 13 & Par. [0238] describes using interposers for coupling qubits either capacitively or inductively.). 

Referring to claim 20, Oliver discloses the interposer chip according to claim 17, wherein the first coupling portion is a coupling pad and the second coupling portion is a coupling coil, and wherein the interposer chip is configured to be bonded to the qubit chip such that the coupling pad capacitively couples to the first qubit and the coupling coil inductively couples to the second qubit (Oliver – see Fig. 11 & par. [0221 - 0222] disclosing a first qubit IC 226 coupled to an MCM 212 though an interposer layer 224 which is here provided from a pair of TSV substrates 224a, 224b (i.e. a substrate which includes one or more TSVs). A plurality of superconducting or nearly superconducting interconnects 225a, 225b (which may be the same as or similar to interconnects 216 described above in conjunction with FIG. 10) provide signal paths between the first qubit IC 226 and the TSV substrates 224a, 224b. In the illustrative embodiment of FIG. 11, the first qubit 226 has a pair of superconducting or nearly superconducting interconnects 225a, 225b coupled to the MCM though a pair of TSV substrates. Fig. 13 & Par. [0238] describes using interposers for coupling qubits either capacitively or inductively.). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Hilton et al. (US Patent No. 7,613,765 B1 hereinafter “Hilton” – IDS Submission).
Referring to claim 5, Rose discloses the quantum processor according to claim 4, wherein the long-range connector comprises: a first coupling pad arranged to align with the first qubit; a second coupling pad arranged to align with the second qubit; and a bus connecting the first coupling pad to the second coupling pad, wherein, in operation, the first coupling pad capacitively couples to the first qubit and the second coupling pad capacitively couples to the second qubit. 
	Hilton discloses the long-range connector comprises: a first coupling pad arranged to align with the first qubit (Hilton – Fig. 4, controllable coupling mechanism 320-N1 arranged to align with qubit 110-N1.); a second coupling pad arranged to align with the second qubit (Hilton – Fig. 4, controllable coupling mechanism 320-NM arranged to align with qubit 110-NM.); and (Hilton – Fig. 4, a bus segment 350-N connecting the controllable coupling mechanism 320-N1 to the controllable coupling mechanism 320-NM.), wherein, in operation, the first coupling pad capacitively couples to the first qubit and the second coupling pad capacitively couples to the second qubit (Hilton – Fig. 4 & col. 20, lines 41-44 disclosing each controllable coupling mechanism 320 has a first (coupled) state, characterized by a finite nonzero capacitance, such that a coupling operation between the corresponding qubit 110 and bus 350 is possible.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Hilton’s teachings with Rose’s teachings for the benefit of reducing the complexity, and therefore cost, of the inventive quantum architectures relative to known quantum systems (Hilton – col. 10, lines 12-14).

11.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Hidaka et al. (US Pub. No. 2021/0167271 A1 hereinafter “Hidaka”), and further in view of Oliver.
Referring to claim 6, Rose discloses the quantum processor according to claim 4, however, fails to explicitly disclose wherein the long-range connector comprises: a first coupling coil arranged to align with the first qubit; a second coupling coil arranged to align with the second qubit; and a bus connecting the first coupling coil to the second coupling coil, wherein, in operation, the first coupling coil inductively couples to the first qubit and the second coupling coil inductively couples to the second qubit. 
Hidaka discloses the long-range connector comprises: a first coupling coil arranged to align with the first qubit; a second coupling coil arranged to align with the second qubit; and a bus connecting the first coupling coil to the second coupling coil (Hidaka – Figs. 4, 8 and par. [0045, 0047] disclosing using this superconductive loop, the superconductive magnetic flux quantum bit 14 magnetically coupled to the superconductive wiring 13 provided on the first quantum bit substrate 10 and the superconductive magnetic flux quantum bit 14 magnetically coupled to the superconductive wiring 13 provided on the second substrate 11 can be coupled.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Hidaka’s teachings with Rose’s teachings for the benefit of solving the problems of conventional technologies and providing a quantum bit device having expandability (Hidaka – par. [0020]).
 		Rose and Hidaka fail to explicitly disclose wherein, in operation, the first coupling coil inductively couples to the first qubit and the second coupling coil inductively couples to the second qubit.
		Oliver discloses wherein, in operation, the first coupling coil inductively couples to the first qubit and the second coupling coil inductively couples to the second qubit (Oliver – see Fig. 21 & par. [0259] disclosing a structure 360 which includes a pair of quantum bit circuits 324a, 324b coupled through a coupler circuit 372 using inductive coupling.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Oliver’s teachings with Rose and Hidaka’s teachings for the benefit of providing multi-qubit circuits suitable for use in multichip modules (MCMs) (Oliver – Abstract).
	
Referring to claim 13, Rose discloses the quantum processor according to claim 1, however, fails to explicitly disclose further comprising an interposer chip, wherein the long-range connector is formed on the interposer chip, the long-range connector comprising: a first coupling coil arranged to align with the first qubit; a second coupling coil arranged to align with the second 
Hidaka discloses the long-range connector comprising: a first coupling coil arranged to align with the first qubit; a second coupling coil arranged to align with the second qubit; and a bus connecting the first coupling coil to the second coupling coil (Hidaka – Figs. 4, 8 and par. [0045, 0047] disclosing using this superconductive loop, the superconductive magnetic flux quantum bit 14 magnetically coupled to the superconductive wiring 13 provided on the first quantum bit substrate 10 and the superconductive magnetic flux quantum bit 14 magnetically coupled to the superconductive wiring 13 provided on the second substrate 11 can be coupled.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Hidaka’s teachings with Rose’s teachings for the benefit of solving the problems of conventional technologies and providing a quantum bit device having expandability (Hidaka – par. [0020]).
 		Rose and Hidaka fail to explicitly disclose an interposer chip, wherein the long-range connector is formed on the interposer chip, wherein, in operation, the qubit chip is bonded to the interposer chip, and wherein, in operation, the first coupling coil inductively couples to the first qubit and the second coupling coil inductively couples to the second qubit.
		Oliver discloses an interposer chip, wherein the long-range connector is formed on the interposer chip (Oliver – see Fig. 11 & par. [0221 - 0222] disclosing a first qubit IC 226 coupled to an MCM 212 though an interposer layer 224 which is here provided from a pair of TSV substrates 224a, 224b (i.e. a substrate which includes one or more TSVs). A plurality of superconducting or nearly superconducting interconnects 225a, 225b (which may be the same as or similar to interconnects 216 described above in conjunction with FIG. 10) provide signal paths between the first qubit IC 226 and the TSV substrates 224a, 224b. In the illustrative embodiment of FIG. 11, the first qubit 226 has a pair of superconducting or nearly superconducting interconnects 225a, 225b coupled to the MCM though a pair of TSV substrates. Fig. 13 & Par. [0238] describes using interposers for coupling qubits either capacitively or inductively.), wherein, in operation, the qubit chip is bonded to the interposer chip, and wherein, in operation, the first coupling coil inductively couples to the first qubit and the second coupling coil inductively couples to the second qubit (Oliver – see Fig. 21 & par. [0259] disclosing a structure 360 which includes a pair of quantum bit circuits 324a, 324b coupled through a coupler circuit 372 using inductive coupling.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Oliver’s teachings with Rose and Hidaka’s teachings for the benefit of providing multi-qubit circuits suitable for use in multichip modules (MCMs) (Oliver – Abstract).

12.	Claims 7, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Hilton, and further in view of Oliver.
	Referring to claim 7, Rose discloses the quantum processor according to claim 4, however, fails to explicitly disclose wherein the long-range connector comprises: a coupling pad arranged to align with the first qubit; a coupling coil arranged to align with the second qubit; and a bus connecting the coupling pad to the coupling coil, wherein, in operation, the coupling pad capacitively couples to the first qubit and the coupling coil inductively couples to the second qubit. 
(Hilton – Fig. 4, controllable coupling mechanism 320-N1 arranged to align with qubit 110-N1.); and a bus connecting the coupling pad (Hilton – Fig. 4, a bus segment 350-N connecting the controllable coupling mechanism 320-N1.), wherein, in operation, the coupling pad capacitively couples to the first qubit (Hilton – Fig. 4 & col. 20, lines 41-44 disclosing each controllable coupling mechanism 320 has a first (coupled) state, characterized by a finite nonzero capacitance, such that a coupling operation between the corresponding qubit 110 and bus 350 is possible.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Hilton’s teachings with Rose’s teachings for the benefit of reducing the complexity, and therefore cost, of the inventive quantum architectures relative to known quantum systems (Hilton – col. 10, lines 12-14). 
Rose and Hilton fail to explicitly disclose a coupling coil arranged to align with the second qubit; and a bus connecting the coupling pad to the coupling coil, wherein, in operation, the coupling coil inductively couples to the second qubit.
Oliver discloses wherein the long-range connector comprises: a coupling coil arranged to align with the second qubit; and wherein, in operation, the coupling coil inductively couples to the second qubit (Oliver – see Fig. 21 & par. [0259] disclosing a structure 360 which includes a pair of quantum bit circuits 324a, 324b coupled through a coupler circuit 372 using inductive coupling.).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Oliver’s teachings with Rose and Hilton’s teachings for the benefit of providing multi-qubit circuits suitable for use in multichip modules (MCMs) (Oliver – Abstract).

	Referring to claim 11, Rose discloses the quantum processor according to claim 1, however, fails to explicitly disclose further comprising an interposer chip, wherein the long-range connector is formed on the interposer chip, the long-range connector comprising: a first coupling pad arranged to align with the first qubit; a second coupling pad arranged to align with the second qubit; and a bus connecting the first coupling pad to the second coupling pad, wherein, in operation, the qubit chip is bonded to the interposer chip such that the first coupling pad capacitively couples to the first qubit and the second coupling pad capacitively couples to the second qubit. 
Hilton discloses the long-range connector comprises: a first coupling pad arranged to align with the first qubit (Hilton – Fig. 4, controllable coupling mechanism 320-N1 arranged to align with qubit 110-N1.); a second coupling pad arranged to align with the second qubit (Hilton – Fig. 4, controllable coupling mechanism 320-NM arranged to align with qubit 110-NM.); and a bus connecting the first coupling pad to the second coupling pad (Hilton – Fig. 4, a bus segment 350-N connecting the controllable coupling mechanism 320-N1 to the controllable coupling mechanism 320-NM.), wherein, in operation, the first coupling pad capacitively couples to the first qubit and the second coupling pad capacitively couples to the second qubit (Hilton – Fig. 4 & col. 20, lines 41-44 disclosing each controllable coupling mechanism 320 has a first (coupled) state, characterized by a finite nonzero capacitance, such that a coupling operation between the corresponding qubit 110 and bus 350 is possible.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Hilton’s teachings with Rose’s teachings for the benefit of reducing the complexity, and therefore cost, of the inventive quantum architectures relative to known quantum systems (Hilton – col. 10, lines 12-14).

Oliver discloses an interposer chip, wherein the long-range connector is formed on the interposer chip, wherein, in operation, the qubit chip is bonded to the interposer chip (Oliver – see Fig. 11 & par. [0221 - 0222] disclosing a first qubit IC 226 coupled to an MCM 212 though an interposer layer 224 which is here provided from a pair of TSV substrates 224a, 224b (i.e. a substrate which includes one or more TSVs). A plurality of superconducting or nearly superconducting interconnects 225a, 225b (which may be the same as or similar to interconnects 216 described above in conjunction with FIG. 10) provide signal paths between the first qubit IC 226 and the TSV substrates 224a, 224b. In the illustrative embodiment of FIG. 11, the first qubit 226 has a pair of superconducting or nearly superconducting interconnects 225a, 225b coupled to the MCM though a pair of TSV substrates. Fig. 13 & Par. [0238] describes using interposers for coupling qubits either capacitively or inductively.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Oliver’s teachings with Rose and Hilton’s teachings for the benefit of providing multi-qubit circuits suitable for use in multichip modules (MCMs) (Oliver – Abstract).

	Referring to claim 14, Rose discloses the quantum processor according to claim 1, however, fails to explicitly disclose further comprising an interposer chip, wherein the long-range connector is formed on the interposer chip, the long-range connector comprising: a coupling pad arranged to align with the first qubit; a coupling coil arranged to align with the second qubit; and a bus connecting the coupling pad to the coupling coil, wherein, in operation, the qubit chip is bonded 
Hilton discloses wherein the long-range connector comprises: a coupling pad arranged to align with the first qubit (Hilton – Fig. 4, controllable coupling mechanism 320-N1 arranged to align with qubit 110-N1.); and a bus connecting the coupling pad (Hilton – Fig. 4, a bus segment 350-N connecting the controllable coupling mechanism 320-N1.), wherein, in operation, the coupling pad capacitively couples to the first qubit (Hilton – Fig. 4 & col. 20, lines 41-44 disclosing each controllable coupling mechanism 320 has a first (coupled) state, characterized by a finite nonzero capacitance, such that a coupling operation between the corresponding qubit 110 and bus 350 is possible.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Hilton’s teachings with Rose’s teachings for the benefit of reducing the complexity, and therefore cost, of the inventive quantum architectures relative to known quantum systems (Hilton – col. 10, lines 12-14). 
Rose and Hilton fail to explicitly disclose an interposer chip, wherein the long-range connector is formed on the interposer chip, a coupling coil arranged to align with the second qubit; and a bus connecting the coupling pad to the coupling coil, wherein, in operation, the qubit chip is bonded to the interposer chip such that the coupling coil inductively couples to the second qubit.
Oliver discloses an interposer chip, wherein the long-range connector is formed on the interposer chip, the long-range connector comprises: a coupling coil arranged to align with the second qubit; and wherein, in operation, the qubit chip is bonded to the interposer chip such that (Oliver – see Fig. 11 & par. [0221 - 0222] disclosing a first qubit IC 226 coupled to an MCM 212 though an interposer layer 224 which is here provided from a pair of TSV substrates 224a, 224b (i.e. a substrate which includes one or more TSVs). A plurality of superconducting or nearly superconducting interconnects 225a, 225b (which may be the same as or similar to interconnects 216 described above in conjunction with FIG. 10) provide signal paths between the first qubit IC 226 and the TSV substrates 224a, 224b. In the illustrative embodiment of FIG. 11, the first qubit 226 has a pair of superconducting or nearly superconducting interconnects 225a, 225b coupled to the MCM though a pair of TSV substrates. Fig. 13 & Par. [0238] describes using interposers for coupling qubits either capacitively or inductively.) the coupling coil inductively couples to the second qubit (Oliver – see Fig. 21 & par. [0259] disclosing a structure 360 which includes a pair of quantum bit circuits 324a, 324b coupled through a coupler circuit 372 using inductive coupling.).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Oliver’s teachings with Rose and Hilton’s teachings for the benefit of providing multi-qubit circuits suitable for use in multichip modules (MCMs) (Oliver – Abstract).

13.	Claims 8, 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Oliver.
	Referring to claim 8, Rose discloses the quantum processor according to claim 1, however, fails to explicitly disclose wherein a first portion of the long-range connector is disposed on the first surface of the substrate of the qubit chip, wherein a second portion of the long-range connector is disposed on a second surface of the substrate of the qubit chip, the second surface opposing the first surface, and wherein the qubit chip comprises a through via connecting the first portion to the second portion. 
(Oliver – see Figs. 13, 14 & par. [0143 - 0150] disclosing routing signals using through silicon vias for the qubit chip.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Oliver’s teachings with Rose’s teachings for the benefit of providing multi-qubit circuits suitable for use in multichip modules (MCMs) (Oliver – Abstract).

	 Referring to claim 9, Rose discloses the quantum processor according to claim 1, however, fails to explicitly disclose further comprising an interposer chip, wherein a first portion of the long-range connector is formed on the first surface of the substrate of the qubit chip, wherein a second portion of the long-range connector is formed on a surface of the interposer chip, and wherein, in operation, the qubit chip is bonded to the interposer chip such that the first portion of the long-range connector is bonded to the second portion of the long-range connector.
Oliver discloses an interposer chip, wherein a first portion of the long-range connector is formed on the first surface of the substrate of the qubit chip, wherein a second portion of the long-range connector is formed on a surface of the interposer chip, and wherein, in operation, the qubit chip is bonded to the interposer chip such that the first portion of the long-range connector is bonded to the second portion of the long-range connector (Oliver – see Fig. 11 & par. [0221 - 0222] disclosing a first qubit IC 226 coupled to an MCM 212 though an interposer layer 224 which is here provided from a pair of TSV substrates 224a, 224b (i.e. a substrate which includes one or more TSVs). A plurality of superconducting or nearly superconducting interconnects 225a, 225b (which may be the same as or similar to interconnects 216 described above in conjunction with FIG. 10) provide signal paths between the first qubit IC 226 and the TSV substrates 224a, 224b. In the illustrative embodiment of FIG. 11, the first qubit 226 has a pair of superconducting or nearly superconducting interconnects 225a, 225b coupled to the MCM though a pair of TSV substrates.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Oliver’s teachings with Rose’s teachings for the benefit of providing multi-qubit circuits suitable for use in multichip modules (MCMs) (Oliver – Abstract).

Referring to claim 24, note the rejection of claim 9 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Oliver, and further in view of Kelly et al. (WO 2018/169585 hereinafter “Kelly” – IDS Submission).
	Referring to claim 10, Rose and Oliver disclose the quantum processor according to claim 9, however, fail to explicitly disclose wherein the interposer chip further comprises a plurality of readout resonators configured to couple to the plurality of qubits formed on the first surface of the substrate of the qubit chip. 
Kelly discloses the interposer chip further comprises a plurality of readout resonators configured to couple to the plurality of qubits formed on the first surface of the substrate of the  (Kelly – Fig. 2B & par. [0047 - 0049] discloses a second chip 204 includes readout resonators.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kelly’s teachings with Rose and Oliver’s teachings for the benefit of the qubit readout element being provided without a dielectric layer or shielding layer to maintain qubit readout element coherence (Kelly – par. [0024]).
	
21. The interposer chip according to claim 17, further comprising first and second readout resonators formed on the substrate, the first and second readout resonators configured to couple to the first and second qubits, respectively. 

15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view Hilton and Oliver, and further in view of Kelly.
	Referring to claim 12, Rose, Hilton and Oliver disclose the quantum processor according to claim 11, however, fail to explicitly disclose wherein the interposer chip further comprises a plurality of readout resonators configured to couple to the plurality of qubits formed on the first surface of the substrate of the qubit chip. 
Kelly discloses the interposer chip further comprises a plurality of readout resonators configured to couple to the plurality of qubits formed on the first surface of the substrate of the qubit chip (Kelly – Fig. 2B & par. [0047 - 0049] discloses a second chip 204 includes readout resonators.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kelly’s teachings with Rose, Hilton and Oliver’s .

16.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver in view of Kelly.
	Referring to claim 21, Oliver discloses the interposer chip according to claim 17, however, fail to explicitly disclose further comprising first and second readout resonators formed on the substrate, the first and second readout resonators configured to couple to the first and second qubits, respectively. 
Kelly discloses first and second readout resonators formed on the substrate, the first and second readout resonators configured to couple to the first and second qubits, respectively (Kelly – Fig. 2B & par. [0047 - 0049] discloses a second chip 204 includes readout resonators.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kelly’s teachings with Oliver’s teachings for the benefit of the qubit readout element being provided without a dielectric layer or shielding layer to maintain qubit readout element coherence (Kelly – par. [0024]).

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181     

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181